Citation Nr: 9917919	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-20 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.  

2.  Entitlement to service connection for the residuals of a 
motorcycle accident involving the hips, legs, and back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996      rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The claim for service connection for a chronic back 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

2.  The claim for service connection for a residuals of a 
motorcycle accident involving the hips, legs, and back is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a residuals of 
a motorcycle accident involving the hips, legs, and back.  
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

With respect to the chronic back disability claim, service 
medical records reveal that in November 1975, the veteran 
presented at an outpatient clinic for pain in his lower back, 
which he had had for several days and which had increased in 
severity.  Examination revealed no radiation or distal 
parasthesias and no bowel or bladder dysfunction.  A mild 
paralumbar spasm was noted.  There was no history of trauma 
that might have precipitated events.  The impression was 
acute lumbar strain.  The veteran's separation examination in 
March 1976 noted two episodes of acute back strain in 1975, 
which had resolved with conservative treatment.  No back 
disability was noted on that examination.  

Post-service records of treatment for back pain show that in 
February 1985, the veteran was treated by a chiropractor, 
Larry Marrich, D.C., for pain and numbness in various parts 
of his body.  Although these records indicate numerous 
treatments involving manipulation and acupuncture, Dr. 
Marrich did not provide a diagnosis.  

The first evidence of treatment by VA is in January 1995, 
when the veteran was seen for complaints of back pain, which 
he reported he had had for the past 25 years.  There had been 
no history of injury.  The veteran stated that he had pain in 
his low back, neck, shoulders.  His heels hurt and his arm 
was sore and stiff.  A subsequent record in February 1995 
noted that he still complained of back pain, as well as 
"electrical shocks" throughout his body and ringing in his 
ears.  In May 1995, he was given a rheumatology consultation.  
He reported that he had been seen in a VA chronic pain clinic 
several days before and given a diagnosis of fibromyalgia.  
He complained of central mid- and low back pain for fifteen 
or 20 years, of "electric shocks" going down both legs and 
across the low back, and of numbness in his right leg, 
resulting in an inability to feel his foot when he placed it 
on the ground when walking.  He said that he spent half of 
his time in bed because he was unable to straighten his spine 
to get out of bed.  He attributed the cause of these 
disabilities to multiple motor vehicle accidents and fights, 
which could have caused low back pain, and frequent falls due 
to loss of balance.  During physical examination, he reported 
pain during range of motion studies.  Neurological 
examination was intact.  No joint swelling or deformities was 
noted.  He had full range of motion in the bilateral lower 
extremities when distracted.  The examiner concluded that 
that there was no evidence of degenerative joint disease, 
arthritis, or neurologic abnormalities and that the low back 
pain was of unclear etiology.  

Subsequent examination by other VA physicians noted similar 
pain chronology and provided varying diagnoses of 
fibromyalgia, chronic pain, dysthymia, mechanical back pain, 
and major depression.  

In August 1997, the veteran underwent a VA disability 
evaluation examination.  His reported medical history 
revealed that he believed his main problems stemmed from 
motorcycle accidents in service.  He reported three 
motorcycle accidents, one in 1975 and two in 1976.  He 
maintained that he had had injuries to his hips, back, and 
legs, resulting in subsequent burning pain across his hips, 
low back, and down the right leg.  He said that after 
discharge he had seen a Dr. Dees, a chiropractor, who 
diagnosed scoliosis and told him he would need surgery to 
straighten out his spine.  He was then referred to an 
orthopedic surgeon, whose name he was unable to remember, who 
recommended surgery, but he declined.  He then saw a Dr. 
Merrich, another chiropractor, who manipulated his spine and 
gave him acupuncture treatments.  He said that he had 
initially sought treatment from VA in January 1992 for back 
pain, which ultimately was discovered to have been caused by 
kidney stones.  VA physicians have given him diagnoses of 
fibromyalgia and of degenerative joint arthritis in his hips, 
shoulders, and hands.  Medication was totally ineffective in 
alleviating the constant pain, which seemed worse with 
carrying, walking, or sitting.  

Observation of the veteran's posture and gait noted that he 
stooped at the shoulders, hunching forward as he walked with 
a wooden cane.  During examination, he complained of 
tenderness to palpation over his entire back.  No spasm was 
palpable.  The examiner found a flattened lordotic curve and 
increased kyphosis.  Straight leg raising and sciatic notch 
tenderness were both negative.  The lumbosacral spine had a 
limited range of motion.  Reports of x-rays of the cervical, 
thoracic and lumbosacral spine were all negative.  The 
examiner endorsed the prior diagnoses of fibromyalgia.  

During his March 1999 hearing before the undersigned Member 
of the Board, the veteran testified that he had had three or 
four motorcycle accidents during service.  His injuries began 
with the first injury in July 1974, when he fell and landed 
on his back and right hand.  In September 1975, he again fell 
off a motorcycle hurting his back, and subsequently burned 
himself when he treated the pain by using a heating pad.  He 
claimed to have had a additional accidents in November 1975 
and in January 1976.  He maintained that he had seen a 
chiropractor named Dr. Dees for back problems from 1976 to 
1982, but that these records had been destroyed and were not 
available.  He said that he had then been treated for about a 
year by a Dr. Tatum, who had no records.  

Considering next the claim for service connection for 
residuals of a motorcycle accident, service medical records 
reflect that the veteran was involved in a motorcycle 
accident in July 1974 in which he injured his right hand, 
resulting in a swollen second joint, and his hip, which 
showed a contusion of the joint.  He was advised never to go 
on a motorcycle again.  In January 1976, he fell from a 
motorbike, incurring pain and swelling of his left ankle.  It 
was determined that he had sprained the ankle and was treated 
conservatively with an Ace wrap, elevation, ice bag, 
crutches, and limited to quarters for 24 hours.  As to the 
November 1975 episode of back pain, the outpatient record 
noted no precipitating trauma.  The veteran's separation 
examination in March 1976 stated that his back pain had 
resolved and indicated no abnormalities of his back, hips or 
legs.  

As to recent medical evidence, the veteran has complaints of 
overall bodily pain, and there are diagnoses of fibromyalgia 
and degenerative joint disease.
With respect to the chronic back disability claim, the record 
shows two incidents of back strain in service.  However, the 
strains were temporary and, with conservative treatment, had 
resolved by the time the veteran was discharged.  The 
evidence does not reflect any type of back disorder for many 
years after service.  It must be concluded, therefore, that 
the back strain in service had not become chronic, but was 
acute and transitory and resolved without residual 
disability.  
Although the current medical evidence reflects complaints of 
a back pain, and diagnoses that include fibromyalgia, the 
veteran has presented no medical opinion linking the episodes 
of back strain in service to current chronic back disability.  
That is, the nexus element is missing.  Competent medical 
evidence is required to show that a claim is plausible or 
possible when the determinative issue involves causation or a 
medical diagnosis. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  And while he has testified as to back pain beginning 
just after service, and continuing for many years, such 
testimony, even while considered credible, does not 
constitute probative evidence of continuity of symptomatology 
linking current disability to symptoms in service.  The 
veteran, as a layman, is not considered competent on matters 
of medical etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992)

As to the claim for residuals of motorcycle accidents 
involving the hips, legs and back, the service medical 
records do reflect accidents causing an ankle sprain and a 
bruise on his hip.  However, the service medical records also 
show that these injuries resolved, as his separation 
examination indicated that clinical evaluation was normal, 
and, further, the veteran himself made no pertinent 
complaints.  Further, no medical practitioner has related the 
veteran's current symptomatology and diagnoses to the 
motorcycle accidents during service.  

Although the veteran has testified during his Board hearing 
that his current  disability has been caused by several 
motorcycle accidents during service, a question centering 
upon the relationship of one condition to another is not a 
relationship susceptible to informed lay observation; for 
there to be credible evidence of such relationship, medical 
evidence is required.  Libertine v. Brown, 9 Vet. App. 521, 
524 (1996). 

Accordingly, the claims for service connection for chronic 
back disability and residuals of a motorcycle accident 
involving the hips, legs, and back are not well grounded and 
must be denied.  


ORDER

Service connection for a chronic back disability is denied.  

Service connection for residuals of a motorcycle accident 
involving the hips, legs, and back is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

